Title: Report on Secretary for Foreign Affairs, [18 September] 1782
From: Madison, James
To: 


[18 September 1782]
The Committee
   
   Mr. Lowel one of the Committee having left Congress before the inquiry was completed is not to be considered as a party to this report.

 appointed to enquire into the proceedings of the Secretary for the department of foreign affairs, Report,
That they have in pursuance of their appointment enquired fully into the proceedings of the said Department from the institution thereof down to the 1st. day of July last:
That it appeared to the Committee that comformably to the duty assigned to the said Secy. in the second clause of the Act which models his Department, a proper attention has been given to the custody & arrangement of the books and papers belonging to it; of which books & papers a list is herewith laid before Congress.

That in discharge of the other duties assigned to the said Secretary in the act above referred to, and in subsequent resolutions of Congress, the following letters have been written by him;
I    Letters to the Ministers of the U. States and others in foreign parts:
To the Minister Plenipo: at the Court of Versailles 14 letters dated
Octr. 20, 24, 1781; Novr. 24, 26, 1781; Decr. 16, 1781; Jany. 7, 23, 26, 1782; Feby. 13, 1782; March 9, 1782; May 22, 30, 1782; June 23, 1782; July 5, 1782.
To the Minister Plenipo: at the Court of Madrid 10 letters, dated
Novr. 1, 28, 1781; Decr. 13, 1781; Feby. 2, 1782; March 8, 1782; Apr. 16, 27, 28, 1782; May 9, 1782; June 23, 1782.
To the Minister Plenipo: at the Hague, 8 letters dated
Ocr. 23 & 24, 1781; Novr. 1, 20, 1781; Decr. 26, 1781; Jany. 9, 1782; March 5, 1782; May 22, 29, 30, 1782.
To the Minister at the Court of Petersburg, 5 letrs. dated
Ocr. 22, 1781; March 2, 1782; May 10, 22, 29, 1782.
To the Secy. to the Legation at Madrid 2. letters dated
Decr. 20, 1781; May 1, 1782.
To the Consul for France 4 letters dated
Novr. 28, 1781; Apl. 19, 1782; May 29, 31, 1782.
To the Agent at the Havannah 1 letter dated
Feby. 26, 1782.
To Mr. Dumas 1 dated
Novr. 28, 1781.
To Messrs. de Neuville & Son 1, dated
Decr. 27, 1781.
To Mr. Harrison at Cadiz, 3 dated
Decr. 20, 1781; Feby. 13, 1782; May 21, 1782.
To Saml. Parsons at Martinique 1 letter dated
Jany. 12, 1782.
These letters consist chiefly
1. of a communication of political and military occurr[en]ces within the U. States:
2. of resolutions and instructions of Congress:
3. hints relative to the pr[o]ceedings of those to whom t[he] letters were respectively addressed:
4. request of political information relative to the countries in which they re[s]pectively reside.

II    To the Minister Plenipotentiary of France 13 letters dated,
Ocr. 24, 1781; Novr. 2, 6, 21, 1781; Decr. 10, 21, 1781; Jany. 19, 31, 1782; Feby. 20, 1782; May 8, 9, 1782; June 7, 1782; 2 notes dated May 12, 1782; July 3, 1782.
Some of these letters and notes inclosed resolutions of Congress; others related to the cases and applications of Foreigners, and other matters within the Department of foreign affairs.
III    To the Governours and Presidents of the States, letters of the following dates and on the following subjects,
(Circular) Novr. 12. 1781. requesting an authenticated state of damages sustained from the enemy.
(Circular) Feby. 18. 1782. inclosing resolutions of Congress touching a Consular Convention with France, and requesting authenticated documents respecting territorial claims, in pursuance of directions of Congress.
(Circular) Feby. 19. 1782. transmitting in pursuance of the direction of Congress communications made to them by the Minister Plenipotentiary of France.
(Circular) May. 2. 1782. communicating in pursuance of directions of Congress, the refusal of the British Court to accede to the Mediation of the Courts of Vienna and Petersburg: and urging the necessity of vigorous preparations for the war.
(Circular) May. 9. 1782. announcing the birth of a Dauphin in pursuance of the direction of Congress.
To the Govr. of Connecticut, Jany. 22. 1782. inclosing copies of certain letters from S. Deane in pursuance of the direction of Congress.
To the same. June 12. 1782. on the subject of the said Governor’s answer to a letter from S. Deane.
To the Governour of S. Carolina. Feby. 19. 1782. communicating intelligence received from Mr. Harrison at Cadiz.
Upon the whole the Committee report that the business of this Department appears to have been conducted with much industry, attention and utility; and without any errors or defects worthy of being taken notice of to Congress. Such improvements and alterations in the general plan of the business as were judged by the Committee proper they have taken the liberty of suggesting to the Secretary in the course of their enquiry. As far as these suggestions can be of use, the Committee have no doubt that they will be attended to.
